Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s certified translation of “PTO34487”, letter stating the translation of “PTO34487” is a true translation, claim amendments, and arguments, filed 24 May 2021, is acknowledged.
Claims 1, 4-9, 11 & 13-15 are pending. 
Claims 2, 3, 10 & 12 are cancelled.
Claims 1, 13 and 14 are amended. 
Claims 1, 4-9, 11 & 13-15 are under consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  While an English language translation of “PTO34487”was filed with a statement that the translation of the “PTO34487” is accurate on 24 May 2021, it is unclear as to how “PTO34487”correlates to any of the two foreign priority documents or the PCT application. 

Response to Arguments
Applicant argues “a copy of the translated foreign priority application” has been filed (reply, pg. 6).
This is not persuasive. The issue is there are TWO foreign priority documents with TWO different filing dates. The translated document having the statement that the translation is true is called “PTO34487” and it is unclear whether “PTO34487” corresponds to any of the two priority documents, the PCT application, or a different document all together. Applicant’s claim to foreign priority has not been perfected.

Withdrawn Objections & Rejections
The objection to claims 3, 10 and 12 are withdrawn due to cancellation of the claims.
The objection to claim 7 is withdrawn upon further consideration.
The rejection of claims 13 & 14 under 35 USC 112(b) is withdrawn due to amendments which delete the indefinite terms starch-dye, starch-pigment, fiber-dye and/or fiber-pigment from the claims.
The rejection of claims 2, 3, 10 and 12 under 35 U.S.C. 102(a)(1)/(a)(2) and/or 35 USC 103(a) and on the ground of nonstatutory double patenting is withdrawn due to cancellation of the claims.
The rejection of claims 1, 4, 5, 9, 14 & 15 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Torres (WO 2017/178855) is withdrawn due to claim 1 amendments which require the amount of ethanol to be about 20 to about 50% and inclusion of at least one starch.
The rejection of claims 1, 4, 5, 9, 14 & 15 35 U.S.C. 103 over Torres is withdrawn due to claim 1 amendments which require the amount of ethanol to be about 20 to about 50% and inclusion of at least one starch.

The rejection of claims 1, 4, 5, 9, 14 & 15 under 35 U.S.C. 103 over Torres ‘549 is withdrawn due to claim 1 amendments which recite the amount of fibers, ethanol, and inclusion of at least one starch.
The rejection of claims 1, 4, 5, 9, 14 & 15 under 35 U.S.C. 103 over Torres ‘549 and Baldo is withdrawn due to claim 1 amendments which require a particular amount of ethanol and a particular amount of starch.
The rejection of claims 11 & 13 under 35 U.S.C. 103 over Torres ‘549 and Baldo as applied to claims 1, 4, 5, 9, 14 & 15 above, and further in view of Wiechers is withdrawn due to claim 1 amendments which recite specific amounts of fibers, ethanol, and inclusion of at least one starch.
The rejection of claims 6-8 under 35 U.S.C. 103 over Torres ‘549 and Baldo as applied to claims 1, 4, 5, 9, 14 & 15 above, and further in view of Ono is withdrawn due to claim 1 amendments which recite specific amounts of fibers and ethanol, and inclusion of at least one starch.

New & Maintained Objections/ Rejections
Claim Objections
Claims 5, 6, 8, 9, 11 stand objected to and claims 1 and 14 are objected to because of the following informalities:  Poor grammar is still present in claims 5, 6, 8, 9 & 11. Claim 5 still recites the phrase “of from…” before a range. For claim 5, consider whether a recitation of “the The analysis is the same for claims 1, 6, 8, 9, & 11.
Claim 1 is also objected to because order of labeling ingredients is not consistent. In particular “(e) one or more dyes” and “one or more pigments (f).” Consider, “(f) one or more pigments.”

Claim 14 is objected to because it is not compliant with 37 CFR § 1.121. Claim 14 has text that has been struck through, indicating text has been deleted from the claim, yet the claim status identifier states “Previously presented.” Applicant’s representative is made aware that future amendments that are not compliant with 37 CFR § 1.121 will not be entered and a Notice of Non-responsive amendment will be mailed.
Appropriate correction is required.

Response to Arguments
Applicant argues the claims have been amended to the grammatical format suggested by the examiner (reply, pg. 5).
This is not persuasive. These claims have not been amended as alleged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 11 & 15 are rejected and claims 4, 13, and 14 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “(e) one or more one dyes and/or one or more pigments (f) in an amount of from 0 to about 10% by weight of the total composition”, and the claim also recites “with the proviso that the sum of the ingredients (e) and (f) is from about 0.0001 to about 10% by weight of the total composition” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
To obviate the rejection, Applicant must make it clear that first range is for EACH of the components e) and f) and not the SUM of components e) and f). Is the recitation “(e) one or more one dyes in an amount from 0 to about 10% by weight of the total composition and/or (f) one or more pigments in an amount from 0 to about 10% by weight of the total composition…with the proviso that the sum of the ingredients (e) and (f) is from about 0.0001 to about 10% by weight of the total composition” reflective of Applicant’s invention?

Claim 1 recites the limitations "the sum" and “the ingredients” in line 13.  There is insufficient antecedent basis for these limitations in the claim. Applicant’s representative is encouraged to amend the claim in a manner similar to old claim 2. Consider whether an amendment to recite “with the proviso ingredients (e) and (f) are present in a sum from about 0.0001 to about 10%...” would obviate the rejection.
Claims 4-9, 11 & 13-15 are rejected because they depend from indefinite claim 1 and do not clarify the issues.

Claim 4 also remains confusing because it still recites “wherein the fiber are selected from the group of plant fibers…”  “Plant fibers” are the only group recited, thereby it is unclear whether additional groups have been inadvertently omitted.  The examiner reiterates “consider 

Claims 11, 13 & 14 also depend from cancelled claims. Accordingly, their dependency is unclear and they are rejected under 35 USC 112(b). Clarification is required.

With further regard to claim 9, claim 1 recites “one or more dyes… in an amount…” which encompasses multiple dyes (emphasis added). However, claim 9 recites “wherein the dyes(s)… in an amount…of from about 0.0001 to about 10 % by weight”; thereby, it is unclear whether just one, more than one, or all of the pigments must be pigments from the group (emphasis added).
Applicant may wish to consider whether an amendment to recite “wherein the one or more dyes(s)… in an amount…” would obviate the rejection.

With further regard to claim 11, claim 1 recites “one or more pigments (f) in an amount…” which encompasses multiple pigments (emphasis added). However, claim 11 recites “wherein the pigment(s) includes at least one pigment from the group…”; thereby, it is unclear whether just one, more than one, or all of the pigments must be pigments from the group” (emphasis added).
Applicant may wish to consider whether an amendment to recite “wherein the one or more pigment(s) includes at least one pigment from the group…” would obviate the rejection.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from claim 1. Claim 1 recites “(b) ethanol in an amount of from about 20 to about 50 % by weight of the total composition…” Claim 6 recites “ethanol is present in an amount…of from about 20 to about 50 % by weight.” Thereby, claim 6 fails to further limit claim 1, from which it depends. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant argues claim 4 has been amended as proposed by the Examiner (reply, pg. 6). This is not persuasive because claim 4 still recites “wherein the fiber are selected from the group of plant fibers…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9, 11, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 8,124,549; 2012; hereinafter Torres ‘549; previously cited); Baldo (US 2008/0119527; previously cited); Wiechers (US 2015/0110841; previously cited) and Ono (US 2004/0156809; previously cited).
Claim Interpretation: Claims 11, 13 & 14 are interpreted as depending from claim 1. Claims 1, 4-9, 11 & 13-15 are interpreted “with the proviso that the sum …is from about 0.0001 to about 10% by weight”.

*Note: It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 70.95%.

With regard to claims 1, 4, 5, 9, 14 & 15, Torres ‘549 teaches a composition for forming a fabric by spraying onto a supporting surface which may be skin (abstract; col. 6, ll. 55-60; col. 7, ll. 25-35). Torres ‘549 teaches the composition comprises a diluent which may be ethanol (col. 
Torres ‘549 does not teach inclusion of ethanol in an amount from about 20 to about 50 % by weight, fibers in an amount from about 0.1 to about 5.0%, pigments and their amount, or starch in an amount from about 1.0 to about 10% by weight.
In the same field of invention, Baldo teaches a composition for combating localized hyperpigmentation of dark skin (title). Baldo teaches the composition may be applied to the skin 
In the same field of invention, Wiechers in Example 1 teaches a spray composition comprising 5.0% ethanol and cellulose (title; abstract; [0016]; [0068] & [0072]; Table 1-[0078]). Wiechers in the Make-Up Foundation example teaches a composition comprising 2.5 % cellulose, 9.5% aluminum starch octenylsuccinate, and 3.10 % iron oxide (i.e. pigment; [0088]). Since the aluminum starch octenylsuccinate, and iron oxide are in admixture, Wiechers in the Make-Up Foundation example teaches the starch is present as a starch-pigment compound [0088]. Wiechers, in the Eyeshadow Formulation example, Wiechers teaches use of cellulose powder in conjunction with 5.0% C177491 and aluminum powder and silicon dioxide; CI 77491 is red iron oxide [0089].
In a related field of invention of using powders including microcrystalline fiber powder, starch powder and cellulose, Ono teaches a cosmetic material with good cosmetic lasting properties (abstract, [0043] & [0044]). Ono in Example 21 teaches a Brushing Agent Spray comprising 25.0 % ethanol and 70.95% propellant [0217]. More broadly, Ono teaches one or more of the compounds D) having an alcoholic hydroxyl group in the molecular structure can be blended with the cosmetic material which include ethanol, in an amount of 0.1-98 wt % of the whole cosmetic material ([0064] & [0066]). Ono in Example 21 teaches the spray comprises 70.95% propellant.
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Torres ‘549 sprayable composition by adding aluminum starch octenylsuccinate in an amount of 9.5%; selecting the pigment to be C177491 (i.e. red iron oxide); and adjusting the amount of plant fibers to be 2.8% of the composition, the amount of ethanol to be 0.1-98 wt % of the composition, the amount of 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With specific regard to claim 8, in the alternative, Ono teaches an amount of propellant that is close to the recited range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, about 70.0% propellant and 70.95% propellant are expected to generate pressure to expel compositions from containers.

Response to Arguments
Note: Applicant’s representative confuses the record by arguing rejections not made. In particular, Applicant’s representative argues the rejection of claims 10-13 over Torres (WO 2017 /178855), and Baldo (US 2008/0119527) and further in view of Wiechers et al; claims 6-8 over Torres (WO 2017/178855) and Baldo and further in view of Ono et al (emphasis added; pg. 9-11). Neither the previous office action nor the current office action use any combination of WO 2017 /178855) and Baldo (US 2008/0119527).  In order to promote a more compact prosecution, the Examiner has addressed arguments pertaining to Baldo as it pertains to the Torres ‘549 reference. The combination of Torres ‘549 and Baldo were used in the previous and current office action.

Applicant argues the Torres ‘549, Baldo, Wiechers and Ono references individually (reply, pg. 8-10). 
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Torres ‘549 is not applicable prior art because “Applicants teach a completely different application of the claimed formulation, in that it is a sprayable composition for the temporary shaping of keratin fibers, namely hair… (present application, page 1, paragraph [0002]) and not a spray-on fabric” (reply, pg. 7-8). Applicant argues none of the cited references teach a composition for treatment of keratin fibers (reply, pg. 10). Applicant reiterates the prior art does not pertain to hair compositions (reply, pg. 11). Applicant argues Wiechers formulation is for skin and not keratin fibers (reply, pg. 9).
This is not persuasive. Applicant is arguing an unexamined invention (i.e. method of using a composition); the invention under examination is a composition. Nonetheless, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Applicant argues it would not be obvious to combine Torres ‘549, Baldo and Wiechers because the composition of Torres ‘549 is a spray-on fabric, Baldo is a cosmetic composition for correcting or preventing disorders associated with greasiness of dark skin, and Wiechers is a makeup powder foundation (reply, pg. 7-10).  The three references may provide for various cosmetic applications, but none of them are directly related to the problem being solved by the present invention, i.e. the temporary control and shaping of hair (reply, pg. 10).
	This is not persuasive because Applicant is again arguing intended use. This intended use argument has been addressed above. Further it would be obvious to combine the teachings of Torres ‘549, Baldo, and Wiechers because each of these references are directed to skin formulations which may be applied by spraying. 

Applicant further argues when Wiechers discloses a spray mixture there is no teaching or disclosure of a starch; the make-up powder formulation contains aluminum starch octenyl 
This is not persuasive. Wiechers teaches their composition is a cosmetic formulation teaches the cosmetic in the form of a spray (abstract & Example 1). Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). With regard to Applicant’s argument that aluminum starch octenyl succinate is exemplified in a makeup powder, Applicant is arguing a non-preferred embodiment.   Notably, Wiechers does not criticize or discredit use of aluminum starch octenyl succinate in spray formulations. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).

Applicant argues Ono is directed to technology for treating the surface of a powder with acrylic/silicone copolymer and a cosmetic material containing the powder to provide smooth feel, dispersibility, water resistance and sebum resistance and stability (reply, pg. 10 & 11). Applicant argues it is more likely that one of ordinary skill in the art would look to modify Torres '549 by replacing the fibers with the surface treated powder (reply, pg. 11).
This is not persuasive. While it is acknowledged that Ono teaches surface treated powders, Ono also teaches a cosmetic material (i.e. cosmetic composition) for use on the skin ([0053] & [0054]).  Ono in Example 21 teaches a Brushing Agent Spray comprising 25.0 % In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).

Applicant argues the examiner is using hindsight reasoning to re-create the claimed composition (reply, pg. 11). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Torres ‘549 teaches sprayable compositions which may be applied to the skin and human body (col. 6 & 7). Torres ‘549 implicitly teaches these spray compositions are cosmetic by teaching their application for spray tattoos, visible perfume, scratch and sniff, and holding items against skin (col. 6).  The composition can be used in conjunction with UV absorbing particles, pigments and dyes, fragrances, sunscreens, and 
Claims 1, 4-9, 11, & 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Torres (WO 2017/178855; Applicant supplied-IDS filed 09/26/2019; previously cited), Ono [as evidenced by SpecialChem (Published: 07/24/2015; previously cited)] and Wiechers [(US 2015/0110841) as evidenced by Abrutyn (Published: 5/11/2013)].
*Priority: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Should Applicant choose to file a translation of the foreign priority application, Applicant is reminded to include a statement that the translation of the certified copy is accurate and ensure the translated document is one of the foreign priority documents.

Claim Interpretation: As above

*Note: As above.

With regard to claims 1, 4-9, 11, 14 & 15, Torres in Example 12 teaches a translucent or transparent sprayable composition for hair styling comprising:

    PNG
    media_image1.png
    287
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    449
    media_image2.png
    Greyscale
(Example 12-pg. 26 & 27). Torres teaches the sprayable composition comprises a random copolymer and the solvent, ethanol, in an amount of 12 % (Example 12-pg. 26 & 27). Torres teaches the sprayable composition comprises propellant in an amount of 85.615% and more broadly teaches “[t]ypically, propellants make up between 50 wt% and 99 wt% of the composition” (pg. 10, ll. 5-10; Example 1-pg. 26 & 27). Torres teaches the sprayable composition comprises 0.12% cellulose fibers (a fiber and at least one polymer) having a length of 20 μm (i.e. plant fibers with a length of 20 μm; Example 12-pg. 26 & 27). Torres teaches pigments and dyes as further additive components, teaching “[i]f different colour coatings are desired then a pigment or dye may be added to the sprayable compositions of the invention” (pg. 12, ll. 5-10 & 20-23). Torres in Example 7 teaches a sprayable composition comprising the dye, Duracet Black, in an amount of 
Torres does not teach the recited amount of ethanol, the recited amounts of pigment or their CI number, the amount of starch or that the starch is a starch-pigment.
The teachings of Ono are described above. Ono teaches cosmetic sprays comprising 0.1-98 wt % ethanol.  Ono teaches inclusion of pigments as component F), powders which are additional powders for inclusion in the cosmetic different from Ono’s inventive powders ([0045]-[0047]). In the Example 5 & 6 cosmetic foundations, Ono teaches inclusion of 0.4 red As evidenced by SpecialChem, yellow iron oxide is assigned the CI number of CI 77492 (pg. 1). Thereby, Ono teaches inclusion of 2.0% yellow iron oxide (CI 77492).
The teachings of Wiechers is described above. In brief, in the same field of invention of using powdered cellulose and fibers for cosmetic application to the skin, Wiechers in Example 1 teaches a spray composition comprising 5.0% ethanol and cellulose (title; abstract; [0016]; [0068] & [0072]; Table 1-[0078]). Wiechers in the Make-Up Foundation example teaches a composition comprising 2.5 % cellulose and 9.5% aluminum starch octenylsuccinate and iron oxide [0088]). Since the aluminum starch octenylsuccinate and iron oxide are in admixture, Wiechers in the Make-Up Foundation example implicitly teaches the starch is present as a starch-pigment compound [0088]. As evidenced by Abrutyn, aluminum starch octenylsuccinate is a binder used in personal care applications (pg. 4).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Torres’ sprayable composition by adjusting the amount of ethanol to be 0.1-98 wt % and adding 2.0% yellow iron oxide (CI 77492) and  9.5%  aluminum starch octenylsuccinate suggested by the combined teachings of Ono and Wiechers because Torres, Ono, and Wiechers are directed to topical cosmetic sprays may compromise pigments, ethanol, and fibers, yielding a cosmetic spray having a starch-pigment admixture. The ordinary skilled artisan would have been motivated to do so, with expectation of success in order to modify viscosity of the composition through use inclusion ethanol diluent in an amount conventional for cosmetic sprays and a binder in an amount suitable 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 




Response to Arguments
Applicant argues the rejection of claims 10-13 over Torres (WO 2017 /178855), and Baldo (US 2008/0119527) and further in view of Wiechers et al; claims 6-8 over Torres (WO 2017 /178855) and Baldo and further in view of Ono et al (emphasis added; pg. 9-11).
Applicant’s argument is not persuasive as Applicant is arguing rejections not of record. Specifically, a rejection using the combination of Torres (WO 2017 /178855) and Baldo was not made by the Examiner in the office action mailed (14 April 2021), nor is such a combination used in the instant office action.

Applicant argues the Torres (WO 2017/178855), Baldo, Wiechers and Ono references individually (reply, pg. 7 & 9-11). Applicant further argues it would not be obvious to include starch into Torres’ composition (pg. 7). 
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Torres teaches inclusion of binders in their inventive compositions. Ono teaches starch powders and cellulose powders are cosmetic powders commonly used in cosmetic compositions; and starches and starch derivatives, cellulose and cellulose derivatives are water soluble or water-swelling polymers suitable for inclusion in cosmetic compositions ([0041], [0043], [0044] [0068]). Wiechers in the Make-up Foundation example teaches a composition comprising 2.5% cellulose and 9.5% aluminum starch octenylsuccinate and iron oxide [0088]. Evidentiary reference, Abrutyn, shows the ordinary skilled artisan at the time of filing knew that aluminum starch octenylsuccinate is a binder used in personal care compositions. Thereby, it would have been obvious to add aluminum starch octenylsuccinate to Torres’ cosmetic spray composition because Torres teaches inclusion of  binder and aluminum starch octenylsuccinate is a water-soluble/water-swellable starch derivative used as binder used in cosmetic compositions and spray compositions in particular.

Applicant argues Torres gives no guidance as to the amounts of the dyes, pigments and starches (pg. 7).
This is not persuasive. Torres teaches a cosmetic spray comprising fibers, ethanol, polymer, propellant and pigment. Torres further teaches inclusion of pigments and dyes as further additive components, teaching “[i]f different colour coatings are desired then a pigment or dye may be added to the sprayable compositions of the invention” (pg. 12, ll. 5-10 & 20-23). Torres in Example 7 teaches a sprayable composition comprising the dye, Duracet Black, in an amount of 0.55% of the composition. Accordingly, Torres teaches inclusion of a dye in an amount of 0.55%. Ono, which is also directed to cosmetic sprays, teaches inclusion of pigments 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 11, 13 & 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/642,752 (hereinafter the ‘752; filed on 02/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘752 application are directed to a cosmetic composition comprising fibers; ethanol; at least one polymer; propellant; at least one pigment and/or dye having a designation of CI12490, CI14700, CI14720, CI15510, CI15985, CI45380, CI47005, CI60730, CI61565, CI73360, CI74160, CI77007, CI77019, CI77288, CI77289, CI77491, CI77492; at least one prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are obvious variants of the conflicting, copending ‘752 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-9, 11 & 13-15 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/642,752 (hereinafter the ‘752 application) in view of Baldo (US 2008/0119527). The teachings of the ‘752 application are described above. In brief, the ‘752 application recites a cosmetic composition comprising propellant and fibers. However, the ‘752 application does not teach the fibers are plant fibers or that the composition is in an aerosol-dispensing container.  The teachings of Baldo are described above. In brief, Baldo teaches the composition comprises matting agents which may plant fibres including cotton fibres, flax fibre, or cellulose fibres 
The instant claims are therefore an obvious variant of the conflicting, copending claims of the ‘752 application in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4-9, 11, & 13-15 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 & 16-21 of copending Application No. 16/498,298 (hereinafter the ‘298; filed on 09/26/2019) in view of Baldo (US 2008/0119527). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘298 application are directed to a cosmetic composition comprising fibers which are plant fibers; ethanol; propellant; at least one pigment and/or dye including those having a designation of CI12490, CI14700, CI14720, CI15510, CI15985, CI45380, CI47005, CI60730, CI61565, CI73360, CI74160, CI77007, CI77019, CI77288, CI77289, CI77491, CI77492; at least one starch which may be a starch-pigment and starch-dye. The fiber may be fiber-pigment compound or a fiber dye-compound. The ‘298 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting, copending claims of the ‘298 application in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant makes no arguments pertaining to the outstanding double patenting rejections and no terminal disclaimers have been filed. Since no action has been taken by Applicant at this time, the rejections are maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619